Citation Nr: 0722690	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-38 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which determined that new and 
material evidence had been submitted sufficient to reopen the 
claim, but denied the underlying claim for service connection 
for PTSD.

The veteran presented testimony before the Board in March 
2007.  The transcript has been obtained and associated with 
the claims folder.

The de novo claim of entitlement to service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the agency of original jurisdiction (AOJ) 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  A March 1993 rating decision denied service connection 
for PTSD; the veteran did not appeal.

2.  Evidence submitted since a March 1993 rating decision, 
which denied service connection for PTSD, was not previously 
submitted to agency decisionmakers, is neither cumulative nor 
redundant and, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for PTSD.  



CONCLUSION OF LAW

Evidence received since the final March 1993 rating 
determination, wherein the RO denied the veteran's claim of 
entitlement to service connection for PTSD, is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for PTSD, and the 
finding that remand for additional development of the claim 
on the merits is required, the Board finds that further 
discussion of VCAA compliance is not warranted at this time.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran seeks to reopen a claim for service connection 
for PTSD last denied by the RO in March 1993.  The veteran 
did not appeal that decision and it became final.  38 C.F.R. 
§ 20.1103 (2006).

While the RO reopened the veteran's claim in the September 
2004 rating decision, the Board must address the issue of 
whether new and material evidence has been submitted because 
it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The record indicates that in its March 1993 rating decision, 
the RO denied service connection for PTSD on the basis that 
the veteran did not have a diagnosis of PTSD.  Of record at 
the time of the March 1993 rating decision were service 
personnel records, which showed the veteran served in Vietnam 
from March 1969 to November 1969.  The veteran's military 
occupational specialty (MOS) was an assistant gunner and 
cannoneer.

The following were devoid of complaints, treatment, or 
diagnoses of PTSD: service medical records, private medical 
records from Midway Orthopaedic Association and Bristol 
Orthopaedic Association; and reports of VA examination dated 
in January 1993 and February 1993.  

Evidence submitted subsequent to the March 1993 rating 
decision includes VA outpatient treatment records dated 
between 2000 and 2006, which show the veteran was enrolled in 
a PTSD program.  He reported stressors of heavy combat 
exposure during service; being under enemy fire the first 
week in Vietnam; and assisting at a compound overrun by the 
Viet Cong.  The veteran was variously diagnosed with PTSD, 
rule out PTSD, and alcohol dependence.

The veteran testified in March 2007 that he was a cannoneer 
in Vietnam.  He asserted that he was shot at by the enemy 
during his first week in Vietnam.  He indicated that he 
experienced nightmares, sleeplessness, and social isolation.  
He indicated that he had been receiving treatment for PTSD.

As noted previously, the March 1993 rating decision denied 
service connection on the basis that the veteran did not 
carry a diagnosis of PTSD.  The diagnosis of PTSD, when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the veteran's 
claim and raises a reasonable possibility of substantiating 
the claim.  Therefore, the veteran's claim of entitlement to 
service connection for PTSD is reopened.  See 38 C.F.R. 
§ 3.156(a).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
the appeal is granted to this extent only.




REMAND

Having reopened the veteran's claim of entitlement to service 
connection for PTSD does not end the Board's inquiry.  
Rather, the Board must now consider the merits of the claim 
for service connection.  However, the Board finds that 
additional development is necessary prior to a final 
adjudication of the merits of the veteran's claim.

In various written statements and in testimony at the March 
2007 Travel Board hearing, the veteran set forth various 
stressors and/or traumatic experiences alleged to have 
occurred during his service.  Specifically, the veteran 
asserts his unit, the 7th Battalion, 8th Artillery, came under 
fire four nights after he arrived in Vietnam, on 
approximately May 19, 1969.  He also contends the self 
propelled eight inch howitzer unit he was assigned to was 
sent to relieve a firebase that had been overrun and there 
were a number of American casualties, including a soldier he 
accidentally hit.

As the veteran has been diagnosed with PTSD and has provided 
some sufficient stressor information, the AOJ should attempt 
to verify the claimed stressor incidents by contacting the U. 
S. Army and Joint Services Records Research Center (JSRRC) 
(formerly the U.S. Armed Services Center for Research of Unit 
Records).  If necessary, the veteran should be offered an 
opportunity to provide additional specific information that 
would permit searches regarding stressors.  If a stressor is 
verified, the veteran should be afforded a VA examination to 
determine whether he suffers from PTSD as a result of the 
verified stressor.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).




Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the veteran to 
provide the names and addresses of all 
medical care providers who treated him 
for PTSD.  After securing the necessary 
release, the RO should obtain these 
records.  VA mental health clinic records 
dating since January 2006 should be 
obtained.

2.  The AOJ should contact JSRRC to 
attempt to verify the veteran's claimed 
stressors for which sufficient 
information has been provided, to 
specifically include coming under fire on 
approximately May 19, 1969 while serving 
with the 7th Battalion, 8th Artillery.  If 
additional information is needed to 
conduct the search, the veteran should be 
given the opportunity to provide such 
information.

3.  If a stressor is verified, the 
veteran should be afforded a VA 
examination to determine whether he 
suffers from PTSD as a result of a 
verified stressor. 

4.  Thereafter, after the completion of 
any indicated additional development, the 
AOJ should readjudicate the PTSD claim on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  Appropriate time is to be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


